COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Taylor Morrison of Texas, Inc. and Taylor Woodrow Communities-
                          League City, Ltd. v. Erin Skufca as Next of Friend of KSX and
                          KSXX, Minor Children

Appellate case number:    01-19-00943-CV

Trial court case number: 19-CV-1574

Trial court:              56th District Court of Galveston County

       Appellants’ motion for rehearing is denied.

       It is so ORDERED.

Judge’s signature: /s/ Richard Hightower
                      Acting for the Court

Panel consists of Chief Justice Radack and Justices Goodman and Hightower

Date: March 4, 2021